 
Exhibit 10.70
 
ADVISORY AGREEMENT
 
THIS ADVISORY AGREEMENT (the “Agreement”) is made this 8th day of March 2018
(the “Effective Date”) by and between LEVEL BRANDS, INC., a North Carolina
corporation (the “Company”) with its principal place of business located at 4521
Sharon Road, Suite 450, Charlotte, NC 28211 and TOMMY MEHAREY, an individual
(the “Advisor”), with his principal offices located in care of P.O. Box 1410,
Rancho Mirage, CA 92270.
 
R E C I T A L S
 
WHEREAS, the Company is a branding and marketing company.
 
WHEREAS, the Advisor is a Vice President of kathy ireland® Worldwide ("kiWW").
 
WHEREAS, affiliates of kiWW are owners of two of the Company's subsidiaries,
I'M1, LLC, a California limited liability company ("I’M1"), and Encore Endeavor
1, LLC, a California limited liability ("EE1).
 
WHEREAS, the Company desires to retain the Advisor to provide certain advisory
services as hereinafter set forth.
 
WHEREAS, the Advisor desires to provide certain advisory and consulting services
to the Company in accordance with the terms and conditions contained
hereinafter.
 
NOW, THEREFORE, in consideration of the mutual promises set forth herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:
 
1. Advisory Services. During the Term of this Agreement, the Advisor is hereby
retained by the Company on a non-exclusive basis to provide advisory and
consulting services to the Company and in connection therewith to serve as
Co-Managing Director of I’M1 (the “Services”). As the Co-Managing Director he
will have responsibility to develop and facilitate sales and business strategies
while coordinating day to day business activities for I’M1, under the direction
of the Chief Executive Officer of the Company. The Advisor will also provide
services from time to time for EE1 as requested by the Company. The Advisor
shall provide such Services as reasonably requested by the Company during the
Term of this Agreement; provided, however, that the Advisor shall not be
required to devote any minimum number of hours per week to the provision of the
Services hereunder. Unless otherwise agreed to by the Advisor, all Services
hereunder shall be performed by the Advisor, in his sole discretion, at his
principal place of business. The Advisor represents and warrants to the Company
that the provision of the Services contemplated hereunder will not conflict with
any agreement or understanding to which he is a party and that kiWW has
consented to the engagement of the Advisor by the Company as herein
contemplated.
 
 
1

 
 
2. Term; Termination. The Term of this Agreement shall commence on the Effective
Date as set forth above and end on February 28, 2019 (the “Expiration Date”).
Commencing on the Expiration Date, the term of this Agreement shall
automatically be extended on a month to month basis. Either party may terminate
this Agreement upon 30 days written notice to the other party.
 
3. Compensation; Independent Contractor.
 
(a) For all services rendered by the Advisor in any capacity required hereunder
during the Term, including, without limitation, services as Managing Director of
I'M1, the Advisor shall be entitled to receive $15,000 per month payable in
accordance with the customary accounts payable practices of the Company (the
"Compensation").
 
(b) The Advisor acknowledges and agrees that he shall be an independent
contractor and the Advisor shall not be considered an “employee” of the Company,
I'M1 and/or EE1 for any purpose. The Advisor shall be solely responsible for the
payment of all foreign, federal, state and local sales taxes, use taxes, value
added tax, withholding taxes, income tax, unemployment and workers’ compensation
insurance premiums, and similar taxes and charges of any kind with respect to
his compensation and the Services provided under this Agreement.
 
4. Expenses. The Advisor shall be reimbursed for all out of pocket costs and
expenses incurred by him in the performance of the Services hereunder subject to
preapproval by the Company.
 
5. Return of Documents. On termination of this Agreement or at any time upon the
request of Company in writing, Advisor shall return to Company all documents,
including all copies thereof, and all other property relating to the business of
Company and/or its subsidiaries, including without limitation, the Confidential
Information (as hereinafter defined), in its possession or control.
 
6. Amendment or Assignment. No modification, waiver, amendment, discharge or
change of this Agreement shall be valid unless the same is evidenced by a
written instrument, executed by the party against which such modification,
waiver, amendment, discharge or change is sought. This Agreement is not
assignable by the Advisor without the prior written consent of the Company,
which such consent may not be forthcoming; provided, that for the avoidance of
doubt, assignment by Advisor of one or more advisory services to its employees
or affiliates shall not constitute a violation of this Agreement.
 
7. Confidentiality.
 
(a) In connection with the performance of the Services contemplated by this
Agreement, the Advisor and his affiliates may gain access to Confidential
Information (as hereinafter defined) of the Company. Confidential Information
includes information communicated orally, in writing, by electronic or magnetic
media, by visual observation, or by other means, and may be marked confidential
or proprietary, or bear a marking of like import, or which the Company states to
be confidential or proprietary, or which would logically be considered
confidential or proprietary under circumstances of its disclosure known to
Advisor. No rights or licenses to trademarks, inventions, copyrights, patents or
any other intellectual property rights are implied or granted under this
Agreement or by the conveying of Confidential Information to Advisor.
 
 
2

 
 
(b) The Advisor acknowledges and understands that: (i) Confidential Information
provides the Company with a competitive advantage (or that could be used to the
disadvantage of the Company by a competitor); (ii) the Company has a continuing
interest in maintaining the confidentiality of Confidential Information; and
(iii) the Company has a compelling business interest in preventing unfair
competition stemming from the use or disclosure of Confidential Information.
 
(c) For purposes hereof, “Confidential Information” includes, but is not limited
to, information pertaining to business plans, joint venture agreements,
licensing agreements, financial information, contracts, customers, products,
trade secrets, specifications, designs, plans, drawings, software, data,
prototypes, processes, methods, research, development or other information
relating to the business activities and operations of the Company.
 
(d) The Advisor agrees, and shall use reasonable efforts, to cause his
controlled affiliates to agree, to keep Confidential Information confidential
and, except as authorized by the Company, Advisor shall not, directly or
indirectly, use Confidential Information for any reason except in a manner
Advisor believes reasonable or appropriate to perform the Services under this
Agreement. The Advisor acknowledges that such Confidential Information could be
deemed to be material non-public information that is not generally available to
the public. The Advisor further acknowledges his understanding that federal
securities laws strictly prohibit any individual or entity who obtains inside
information, and has a duty not to disclose it such as the Advisor, from using
the information in connection with the purchase or sale of securities, and
Company shall advise Advisor whether information disclosed to him constitutes
material, nonpublic information.
 
(e) The restrictions in subsection (d) of this Section shall not apply to any
Confidential Information that: (i) is or becomes available to the public through
no breach of this Agreement by Advisor; (ii) was previously known by Advisor or
his affiliates; (iii) is received from a third party free to disclose such
information without restriction; (iv) is independently developed by Advisor or
his affiliates without the use of the Confidential Information; (v) is approved
for release by written authorization of the Company or its affiliates; (vi) is
required by law or regulation to be disclosed, but only to the extent and for
the purposes of such required disclosure; or (vii) is disclosed in response to
an order or request of a governmental agency, provided that Advisor notifies the
Company of the order or request ten (10) days prior to disclosure and permits
the Company to seek an appropriate protective order.
 
8. Indemnity; Insurance.
 
(a) Indemnity: The Company shall indemnify, defend, and hold Advisor and his
affiliates harmless, at Company’s own expense, from and against any and all
losses, liability, obligations, damages, third-party claims, demands, causes of
action, costs and expenses of whatever form or nature (each a “Claim” and
collectively, “Claims”), including reasonable outside attorney’s fees and other
costs of legal defense, arising out of or related to: (i) the Advisor’s
rendering of Services under this Agreement; (ii) an actual or alleged breach of
any of the representations, warranties or covenants of this Agreement by the
Company; (iii) Company’s negligence, willful misconduct, or willful
misrepresentation; or (iv) any other act or omission by or attributable to
Company in connection with this Agreement except to extent such indemnity is
prohibited by law. Company shall give prompt written notice to the Advisor of
any proposed settlement of any Claim. Company may not, without the Advisor’s
prior written consent, which the Advisor shall not unreasonably withhold,
condition or delay, settle or compromise any claim or consent to the entry of
any judgment regarding which indemnification is being sought hereunder unless
such settlement, compromise or consent: (X) includes an unconditional release of
the Advisor from all liability arising out of such claim; (Y) does not contain
any admission or statement suggesting any wrongdoing or liability on behalf of
the Advisor; and (Z) does not contain any equitable order, judgment or term
(other than the fact of payment or the amount of such payment) that in any
manner affects, restrains or interferes with the business of the Advisor.
Provided, however, that the indemnity agreement contained in this Section 9(a)
shall not apply to any such losses, claims, related expenses, damages or
liabilities arising out of gross negligence, willful misconduct or fraud of the
Advisor, or a material breach of the Advisor’s representations and warranties
hereunder.
 
 
3

 
 
(b) Exculpation: Notwithstanding anything to the contrary herein, the Advisor
shall, to the greatest extent permitted by law at the time this clause is
construed, be exculpated from any liability whatsoever for any alleged abuse of
discretion, tort, breach of fiduciary duty and/or breach of trust caused by any
act or omission in connection with this Agreement. As a consequence, the Advisor
shall under no circumstances ever be held personally liable to any other person,
firm or corporation for any damages directly or indirectly arising out of any
act or omission committed in connection with this Agreement. This exculpation
shall not, however, protect the Advisor from any liability for a breach of trust
committed intentionally or in bad faith. Even if this Section 9(b) shall not
protect the Advisor due to the foregoing sentence, in no event shall the Advisor
ever be liable for any punitive or exemplary damages for any act or omission
committed in connection with this Agreement hereunder regardless of whether such
act or omission constituted an act committed intentionally or in bad faith.
 
(c) Insurance: The Company has procured, and shall continue to maintain,
policies of director and officer insurance that provides to the same coverage to
Advisor as is provided to any officer and director of the Company.
 
9. Waiver. Unless agreed in writing, the failure of either party, at any time,
to require performance by the other of any provisions hereunder shall not affect
its right thereafter to enforce the same, nor shall a waiver by either party of
any breach of any provision hereof be taken or held to be a waiver of any other
preceding or succeeding breach of any term or provision of this Agreement. No
extension of time for the performance of any obligation or act shall be deemed
to be an extension of time for the performance of any other obligation or act
hereunder.
 
10. Notices. All notices, demands or other communications given hereunder shall
be in writing and shall be deemed to have been duly given on the day when
delivered in person or transmitted by confirmed facsimile transmission or on the
third (3rd) calendar day after being mailed by United States registered or
certified mail, return receipt requested, postage prepaid, to the addresses
hereinabove first mentioned or to such other address as any party hereto shall
designate to the other for such purpose in the manner herein set forth.
 
11. Entire Agreement. This Agreement contains all of the understandings and
agreements of the parties with respect to the subject matter discussed herein.
All prior agreements, whether written or oral, are merged herein and shall be of
no force or effect.
 
12. Survival. Any termination of this Agreement shall not, however, affect the
ongoing provisions of this Agreement which shall survive such termination in
accordance with their terms.
 
13. Severability. The invalidity, illegality or unenforceability of any
provision or provisions of this Agreement will not affect any other provision of
this Agreement, which will remain in full force and effect, nor will the
invalidity, illegality or unenforceability of a portion of any provision of this
Agreement affect the balance of such provision. In the event that any one or
more of the provisions contained in this Agreement or any portion thereof shall
for any reason be held to be invalid, illegal or unenforceable in any respect,
this Agreement shall be reformed, construed and enforced as if such invalid,
illegal or unenforceable provision had never been contained herein.
 
 
4

 
 
14. Governing Law. This Agreement shall become valid when executed and accepted
by Company. This Agreement shall be construed in accordance with the laws of the
State of California, without an application of the principles of conflicts of
laws. Anything in this Agreement to the contrary notwithstanding, the Advisor
shall conduct the Advisor's business in a lawful manner and faithfully comply
with applicable laws or regulations of the state, city or other political
subdivision in which the Advisor is located.
 
15. Enforcement. Any suit, action or proceeding with respect to this Agreement
shall be brought in the state or federal courts located in Los Angeles County in
the State of California. The parties hereto hereby accept the exclusive
jurisdiction and venue of those courts for the purpose of any such suit, action
or proceeding. The parties hereto hereby irrevocably waive, to the fullest
extent permitted by law, any objection that any of them may now or hereafter
have to the laying of venue of any suit, action or proceeding arising out of or
relating to this Agreement or any judgment entered by any court in respect
thereof brought in Los Angeles County, California, and hereby further
irrevocably waive any claim that any suit, action or proceeding brought in Los
Angeles County, California has been brought in an inconvenient form.
 
16. Binding Nature, No Third Party Beneficiary. The terms and provisions of this
Agreement shall be binding upon and inure to the benefit of the parties, and
their respective successors and assigns.
 
17. Counterparts. This Agreement may be executed in any number of counterparts,
including facsimile signatures which shall be deemed as original signatures. All
executed counterparts shall constitute one agreement, notwithstanding that all
signatories are not signatories to the original or the same counterpart.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
 
THE COMPANY
 
LEVEL BRANDS, INC.
 
By: /s/ Mark S. Elliott
            Mark S. Elliott, Chief Financial Officer
 
/s/ Tommy Meharey
            Tommy Meharey
 
 
 
 
5
